Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 7/26/2022 under AFCP 2.0 has been entered. 
Claim Rejoin
Election/Restrictions
Claim 1 is allowable. The restriction requirement among various Inventions, as set forth in the Office Action mailed on 5/26/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Inventions is withdrawn. Claims 25-29, directed to the non-elected Invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Status
	Claims 1-2, 5-8 and 23-29 are pending.
	Claims 3-4 and 9-22 are canceled by Applicant.
Reasons for Allowance
Claims 1-2, 5-8 and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding An integrated circuit structure in their entirety (the individual limitations may be found just not in combination with proper motivation). 
Applicant combines the allowable subject matters in claim 4 into the claim 1, the most relevant prior art references (US 10,516,064 B1 to Cheng or US 2016/0204228 A1 to Tapily in combination of US 2019/0198639 A1 to Kim) substantially teach some of limitations in claim 1, but not the limitations of “wherein the first and second conductive contact structures are a pair of asymmetric conductive contact structures” recited in claim 1 as indicated in the previous Final Office Action dated on 5/26/2022. Therefore, the claim 1 is allowed.
Regarding claims 2 and 5-8, they are allowed due to their dependencies of claim 1.
Regarding claim 23-24, they are allowed as the reasons stated in the previous Final Office Action dated on 5/26/2022.
Regarding claim 25, similar to claim 1, the claim 25 includes allowed limitation of “wherein the first and second conductive contact structures are a pair of asymmetric conductive contact structures”. Therefore, the claim 25 is allowed.
Regarding claims 26-29, they are allowed due to their dependencies of claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898